                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ADE BROWN,                              )
          Plaintiff,                    )
                                        )     No. 1:17-CV-282
v.                                      )
                                        )     HONORABLE PAUL L. MALONEY
DESIREE THOMAS,                         )
           Defendant.                   )
                                        )

                                    JUDGMENT

      In accordance with the Court’s Order entered on this date, and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: March 5, 2019                                         /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
